Citation Nr: 0106344	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-02 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with degenerative disc disease 
(DDD).

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right mid-tibia fracture with 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from August 1993 to August 
1996.

The current appeal arose from August and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

In August 1999 the RO granted entitlement to service 
connection for lumbar strain with DDD, and residuals of a 
right mid tibia fracture with right ankle sprain, each 
assigned a 10 percent evaluation effective October 23, 1998.  

In December 1999 the RO denied entitlement to service 
connection for PTSD.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The claim of entitlement to service connection for PTSD is 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  Lumbar strain with DDD is productive of disablement 
compatible with not more than mild intervertebral disc 
syndrome or characteristic pain on motion with no additional 
functional loss due to pain or other pathology. 

2.  Residuals of right mid-tibia fracture with ankle sprain 
are productive of impairment compatible with impairment of a 
tibia and fibula with not more than slight knee or ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent lumbar strain with DDD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293-5295 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4.114 Stat. 2096) (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

2.  The criteria for an initial evaluation in excess of 10 
percent for a right mid-tibia fracture with right ankle 
sprain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4.114 Stat. 2096) (2000) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records refer to low back and 
right lower extremity injuries sustained in a motor vehicle 
accident.  A subsequent December 1994 X-ray report of the 
right leg, ankle and foot revealed no acute or focal bony 
abnormality.  A January 1995 bone scan report revealed no 
evidence of acute bone injury to the right ankle.  A mild 
increased tracer uptake was present within the right mid-
tibial shaft which may be secondary to trauma.  A December 
1995 bone scan report revealed probable healing grade I 
stress fracture involving the right mid tibia. 

On October 15, 1998, the veteran reopened his claim of 
service connection for low back and right leg disabilities.  

A February 1999 VA orthopedic examination report shows as 
medical history the veteran reported occasional low back pain 
and stiffness with excessive activity.  He took over-the-
counter analgesics, but sought no specific treatment by a 
provider.  



He injured his low back while riding in a vehicle in service 
during 1995.  He had no specific treatment at that time 
because he was out in the field.  There had been no surgery.  
He did not wear a back brace.  He was unemployed but attended 
school. 

On objective examination of the spine there was full range of 
motion with no pain.  There was no spasm, weakness, or 
tenderness on palpation of the paraspinous musculature.  
There were no postural abnormalities or abnormal musculature.  
There were no neurological abnormalities in the lower 
extremities.

There was a full range of motion of the lumbar spine with a 
flexion of 80 degrees and extension of 30 degrees, lateral 
bending to the right and left of 30 degrees, and rotation to 
right and left of 30 degrees.

It was noted that all diagnostic and clinical tests were 
provided in the report including lumbar spine x-rays.  These 
x-rays showed slight narrowing of the LS-Sl intervertebral 
disc space.  Diagnoses were status post lumbar strain and DDD 
of the lumbar spine. 

A February 1999 VA orthopedic examination report with respect 
to the right lower extremity shows as medical history that 
the veteran sustained an injury while in service.  His lower 
extremities hit the floor during a motor vehicle accident.  
He was treated as an outpatient with analgesics.  He stated 
that a bone scan had shown a stress fracture of the right 
foot.  There was no specific treatment that he was obtaining 
at the present time.  He had no specific treatment other than 
analgesics while in the military.  He was unemployed and a 
student at the present time.

On objective examination of the right ankle and foot there 
was no edema, ecchymosis, tenderness, or heat.  There was no 
abnormal movement or guarding.  He was able to weight bear 
without any difficulty.  There was no ankylosis. There was no 
significant ankle pain on motion.  There was no indication of 
inflammatory arthritis.


The veteran demonstrated full range of motion of the right 
ankle with a dorsiflexion of 20 degrees and plantar flexion 
of 45 degrees.  Other clinical findings reported were not 
pertinent to the current appeal.  

All diagnostic and clinical tests were noted to have been 
included in the report.  X-rays of the right tibia and fibula 
are unremarkable.  X-rays of the right ankle are also 
unremarkable.

The pertinent diagnoses were status post stress fracture of 
the right foot by history, and status post right ankle sprain 
with no residual impairment 


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) codified at 38 U.S.C.A. § 5103(a).  
This law eliminates the well-grounded requirement and 
amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).


The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, codified at 38 U.S.C.A. 
§ 5107. See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time with 
respect to the issues of increased evaluations for lumbar 
strain with DDD and residuals of right mid tibia fracture 
with right ankle sprain.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  He has stated that he 
has not received any treatment for the disabilities at issue 
for increased ratings.  Accordingly, the Board finds that the 
appellant is not prejudiced by the Board entering a decision 
on the merits since remanding this case to the RO for 
adjudication of his claims under the new law would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  They include 
reports of adequate VA special orthopedic examinations 
pertinent to the issues on appeal.  The evidence of record 
provides a complete basis for addressing the merits of the 
veteran's claims as cited above at this time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.

VA has a duty to acknowledge and consider all the regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2000).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnoses, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

A rating on the basis of limitation of motion of the lumbar 
spine provides a 10 percent evaluation when slight, a 20 
percent evaluation when moderate, or a maximum 40 schedular 
evaluation when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome (IDS).  A 10 percent evaluation 
is warranted for mild impairment.  A 20 percent evaluation is 
warranted when the IDS is moderate with recurring attacks.  A 
40 percent evaluation is assigned when there are severe 
symptoms with recurring attacks and intermittent relief.  A 
maximum 60 percent schedular rating requires pronounced IDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.

Alternatively, evaluations are assignable for lumbosacral 
strain.  A 10 percent evaluation may be assigned for 
characteristic pain on motion.  A 20 percent evaluation may 
be assigned when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent schedular rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome (IDS), involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this Diagnostic Code. VAOPGCPREC 36-97.  The Board is 
bound by this interpretation.  See 38 U.S.C.A. § 7104(c).

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 10 percent evaluation is provided for slight knee 
or ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability.

Alternatively, under Diagnostic Code 5260 for limitation of 
flexion of the leg, a zero percent evaluation is provided 
where flexion is limited to 60 degrees.  For flexion limited 
to 45 degrees, a 10 percent evaluation is provided.  For 
flexion limited to 30 degrees, a 20 percent evaluation is 
provided.  For flexion limited to 15 degrees, a maximum 30 
percent evaluation is provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.  For extension limited to 20 degrees, 
a 30 percent evaluation is provided.  For extension limited 
to 30 degrees, a 40 percent evaluation is provided.  For 
extension limited to 45 degrees, a maximum 50 percent 
evaluation is provided.

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment.  For moderate impairment, a 20 percent evaluation 
is warranted. For severe impairment, a 30 percent evaluation 
is warranted.  Diagnostic Code 5257.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling. Moderate limitation of motion is evaluated 
as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  38 C.F.R. § 4.71 (Plate II) 
provides a standardized description of joint motion of the 
ankle and foot.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at lest the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation with the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestations.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. At 261, 262.

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience. 




To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field stations submission, is 
authorized to approve on the basis of all the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in is 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


I.  Entitlement to an initial evaluation 
in excess of 10 percent for lumbar strain 
with DDD.

Analysis

The Board notes that service-connection has been established 
for lumbar strain with DDD.  


Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
38 C.F.R. § 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993)

The issue on appeal stems from the initial grant of service 
connection for lumbar strain with DDD by the RO in August 
1999 based upon a reopened claim filed on October 23, 1998.  
As such, Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable.  Instead, in this case, 
separate ratings can be assigned for separate periods of time 
based on facts found a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In this regard, after reviewing the evidence of record 
presented in this case, including evidence received from the 
time of the veteran's application in October 1998, the Board 
finds that the low back disability has not been shown to be 
more than 10 percent disabling during any period when service 
connection has been in effect.

In this instance, concerning application of Diagnostic Codes 
5292, 5293, and 5295, the Board must examine the clinical 
evidence of record to distinguish between what is essentially 
slight and moderate disability, as provided for under these 
three diagnostic codes.  While the veteran's disability 
picture does not have to mirror every symptom listed under 
the respective criteria for moderate disability, the Board 
does find that clinical evidence is required which 
demonstrates that the veteran's disability picture more 
nearly approximates a 20 percent evaluation, in order for his 
evaluation to be increased.  Otherwise, the veteran's 10 
percent evaluation is continued.  See 38 C.F.R. § 4.7.




The Board notes that the pertinent evidence of record shows 
that the lumbar strain with DDD is manifested primarily by 
complaints of low back pain without objectively demonstrated 
limitation of motion, spasm, weakness, tenderness on 
palpation of the paraspinous musculature, postural 
abnormalities, abnormal musculature, neurological 
abnormalities in the lower extremities or functional loss due 
to flare-ups.  The most recent VA orthopedic examination 
shows the veteran demonstrated full range of painless motion 
in the opinion of the examiner. 

Based upon the clinical evidence as outlined above, the Board 
notes that the objective findings reflect, at best, no more 
than overall slight low back disability.  The record lacks 
objectively demonstrated limitation of motion of the lumbar 
spine, lumbar strain impairment or intervertebral disc 
symptoms that meet or more nearly approximate the criteria 
for the next higher rating under the respective Diagnostic 
Codes cited above.  

Therefore, in light of the criteria and clinical evidence 
discussed above, the Board concludes that the veteran's 
lumbar spine disability more nearly approximates the criteria 
for the current 10 percent evaluation in effect.  See 38 
C.F.R. § 4.7.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and their 
possible application.  While the veteran states he 
occasionally has low back pain and stiffness with excessive 
activity controlled by over-the-counter medication the 
evidence of record does not suggest that the pain results in 
functional impairment beyond what is contemplated by a 10 
percent evaluation under Diagnostic Codes 5292, 5293, and 
5295.  Moreover, the clinical evidence does not demonstrate 
the presence of any significant weakened movement, excess 
fatigability or incoordination associated with service-
connected low back disability.  Additionally, x-ray studies 
have not resulted in a diagnosis of arthritis.

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for lumbar strain 
with DDD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

In view of the fact that the Board has found no basis for 
assignment of an increased evaluation for the veteran's low 
back disability, consideration of assignment of "staged" 
ratings in view of the initial grant of service is not 
warranted.  See Fenderson, supra.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for residuals of 
right mid-tibia fracture with right ankle 
sprain.

Analysis

The issue on appeal stems from the initial grant of service 
connection for residuals of right mid tibia fracture with 
right ankle sprain by the RO in August 1999 based upon a 
reopened claim filed on October 23, 1998.  Separate ratings 
can be assigned for separate periods of time based on facts 
found a practice known as "staged" ratings.  See Fenderson.  

In this regard, after reviewing the evidence of record 
presented in this case, including evidence received from the 
time of the veteran's application in October 1998, the Board 
finds that the veteran's service-connected residuals of right 
mid tibia fracture with right ankle sprain have not been 
shown to be more than 10 percent disabling during any period 
when service connection has been in effect.
The RO has evaluated the veteran's residuals of right mid 
tibia fracture with right ankle sprain as 10 percent 
disabling by analogy to impairment of the tibia and fibula 
with malunion and slight knee or ankle impairment under 
Diagnostic Code 5262 of the VA Schedule for Rating 
Disabilities.  The next higher evaluation of 20 percent 
contemplates moderate knee or ankle disability.  This is not 
shown by the evidence of record.

Importantly, a comprehensive review of the record shows that 
the residuals of right mid-tibia fracture with ankle sprain 
are manifested by complaints of pain, but without any 
associated objectively demonstrated limitation of motion, 
functional loss due to flare-ups, erythema, edema, 
instability or joint effusion of the right lower extremity 
including the knee and ankle.  Significantly, X-rays of the 
right tibia and right ankle are unremarkable.  

Given the relative mildness of the veteran's symptoms, he 
would not be eligible for a higher rating under any other of 
the alternative Diagnostic Codes cited above.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.

Upon review of all the evidence of record, the Board finds 
that the symptoms and manifestations of the residuals of a 
right mid-tibia fracture with right ankle sprain are 
productive of no more than slight knee or ankle impairment 
consistent with the current 10 percent evaluation.  

As to functional loss due to pain on flare-ups, the Board 
notes that the clinical evidence does not demonstrate the 
presence of any significant weakened movement, excess 
fatigability or incoordination associated with the residuals 
of a right mid-tibia fracture with right ankle sprain.  
Additionally, x-ray studies have not resulted in a diagnosis 
of arthritis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for residuals of a 
right mid-tibia fracture with right ankle sprain.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In view of the fact that the Board has found no basis for 
assignment of an increased evaluation for the veteran's 
residuals of a right mid-tibia fracture with right ankle 
sprain, consideration of assignment of "staged" ratings in 
view of the initial grant of service is not warranted.  See 
Fenderson, supra.


Additional Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular evaluation, and obviously 
considered them, but did not grant evaluations for either 
disability at issue on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board notes that 
the veteran is unemployed secondary to attending school.  He 
takes over-the-counter medication for occasional symptoms.  
He has not received any regular treatment for his low back 
and right lower extremity disabilities.  Additionally, they 
have not required frequent muchless any inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
low back and right lower extremity disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain with DDD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right mid tibia fracture with right ankle 
sprain is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that in a rating decision of October 1999, 
the RO denied entitlement to service connection for PTSD as 
not well-grounded.  Because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
especially in light of the conflicting diagnoses by VA 
psychiatric examiners in April 1999 and September 1999.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard. 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to his treatment for PTSD.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed, 
and is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



